Citation Nr: 0516839	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  96-23 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
malaria.

2.  Entitlement to a compensable evaluation for left hip 
graft donor site scar.

3.  Entitlement to an increased evaluation for left ankle 
shell fragment wound scars, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  In an October 1999 rating decision a 
20 percent evaluation was assigned for neurological residuals 
of a shell fragment wound of the left ankle, and a separate 
10 percent rating was assigned for the adherent, tender and 
painful anterior left ankle shell fragment wound scars.  

In September 2004, the appeal was remanded to schedule the 
veteran for the Travel Board hearing that he had requested.  
In October 2004, the veteran changed his Travel Board hearing 
request to a videoconference hearing request.  In March 2005, 
after being notified in January 2005 of the date and time of 
the videoconference hearing, the veteran notified VA that 
because of his incarceration he would be unable to show for 
the hearing.  

On appeal the veteran has raised the issues of entitlement to 
earlier effective dates for the award of compensable ratings 
for his service connected left ankle shell fragment wound 
residuals to include scarring.  He also raised the issue of 
entitlement to payment of monetary payment in excess of 10 
percent from the 91st day of incarceration.  As these issues 
are not currently certified or developed for appellate 
review, they are referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.

FINDINGS OF FACT

1.  The veteran currently does not have active malaria or any 
residuals due to prior episodes of malaria. 

2.  Prior to August 30, 2002, the left hip graft donor site 
scar was not poorly nourished with repeated ulceration, it 
was not tender and painful on objective demonstration, nor 
did it cause any limitation of motion of the left thigh.

3.  Prior to August 30, 2002, the left ankle shell fragment 
wound scars did not cause ankylosis of the left ankle or 
marked limitation of motion of the left ankle.

4.  Since August 30, 2002, the left hip graft donor site scar 
does not cover an area exceeding 6 square inches, it has not 
been characterized as either superficial and unstable, or 
superficial and painful, and it does not cause a limitation 
of motion of the left thigh.

5.  Since August 30, 2002, the left ankle shell fragment 
wound scars while deep does not cover an area exceeding 12 
square inches, cause ankylosis of the left ankle, or cause a 
marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.31, 4.88b, Diagnostic Code 6304 (2004).

2.  The criteria for a compensable rating for a left hip 
graft donor site scar have not been met at any time since the 
appeal has been pending.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.31, 4.71a, 4.118, Diagnostic Codes 5251, 5252, 
5253, 7801, 7802, 7803, 7804, 7805 (2004).

3.  The criteria for an increased rating for left ankle shell 
fragment wound scars have not been met at any time since the 
appeal has been pending.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.31, 4.71a, 4.118, Diagnostic Codes 5270, 5271, 5272, 7801, 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In August and November 2002 letters, VA notified the claimant 
that he was responsible to support his claims with 
appropriate evidence.  Starting in August 2002, VA informed 
the veteran that it would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  They also advised him that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding his treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  These documents also advised the appellant 
of the VCAA.  

Likewise, in the May 1996 statement of the case, the October 
1999, May 2003, and January 2004 supplemental statement of 
the case, and the post-August 2002 letters, the veteran was 
notified of the laws and regulations governing his claims.  
The May 2003 supplemental statement of the case also advised 
the veteran of the new criteria for rating scars.  Therefore, 
the Board finds that the duty to notify the veteran of the 
evidence necessary to substantiate his claims and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA asked the appellant on a number of occasions 
(see, e.g., the August and November 2002 letters) if there 
was any information or evidence he considered relevant to his 
claims so that VA could help him by getting that evidence.  
If the evidence was held by a private physician, the 
appellant was to provide authorizations so that the RO could 
obtain that evidence.  Thereafter, the veteran notified VA 
that all of his medical records were treatment records that 
were generated at his places of incarceration and the 
claimant and/or VA thereafter obtained and associated these 
records with the claims files.  In February 1999, the veteran 
was afforded an examination by a prison physician, which 
provided medical opinion evidence needed to rate the current 
severity of his service connected disabilities.

Additionally, the appellant was advised of what evidence VA 
had requested, received, and not received in the May 1996 
statement of the case, the October 1999, May 2003, and 
January 2004 supplemental statement of the case, and the 
post-August 2002 letters.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

As to the veteran's requests for a personal hearing, as 
reported above, he requested a Travel Board and later a 
videoconference hearing.  The veteran was provided notice of 
his videoconference hearing in January 2005.  In March 2005, 
the veteran notified VA that he could not travel to the 
hearing because he was in prison.  

The Board acknowledges that VA has a statutory obligation to 
assist the veteran in the development of his claims.  
38 U.S.C.A. § 5103A.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Nevertheless, the Board notes that, while VA has a duty to 
assist the veteran in the development of a claim, that duty 
is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Secretary is not authorized 
by statute or regulation to subpoena the warden at a state 
correctional facility and direct the release of the appellant 
from that facility.  See Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  While some penal institutions have, in certain 
cases, permitted an incarcerated veteran to attend a VA 
hearing, that decision is not a matter within VA's power.

Given the above, the Board finds that, because the right to a 
personal hearing like the duty-to-assist is not an unfettered 
right, adjudication of the veteran's claims may go forward 
even though he was unable to offer testimony at the hearing 
he had requested.  

Next, the Board finds no evidence of harm to the appellant 
because VA failed to provide appropriate VCAA notice until 
after the April 1996 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
appellant was given numerous opportunities to submit evidence 
after the RO notified him of the evidence necessary to 
substantiate his claims.  Moreover, the record shows that the 
veteran not only filed additional treatment records after 
receiving the first VCAA letter but notified VA in November 
2002 and January 2003 and that he had no other evidence to 
file in support of his claims.  Hence, the Board finds that 
the appellant was not prejudiced by VA's failure to issue the 
VCAA letter until after the April 1996 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App.  22, 30 (1999).

Malaria

The veteran contends that his service-connected malaria is 
more severe than the current rating indicates.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

The veteran's service-connected malaria is currently rated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, 
malaria as an active disease warrants a 100 percent rating.  
38 C.F.R. § 4.88b.  The diagnosis of malaria must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals of malaria, such as liver or 
spleen damage, are rated under the appropriate system.  Id.

With the above criteria in mind, at no time during the 
pendency of the appeal do the veteran's medical records show 
evidence of active malaria, or any disorder that has been 
identified as a residual of malaria.  Thus, the overwhelming 
weight of the evidence before the Board indicates that the 
veteran does not suffer from active malaria or residuals 
therefrom.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the minimum schedular requirements for a compensable 
rating for malaria have not been met, a compensable rating 
for malaria is not warranted.

Hence, the benefit sought on appeal is denied.

Scars

It is contended that the veteran experiences increased 
symptomatology due to his scars that warrant increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

A February 1981 rating decision granted noncompensable 
ratings for a left hip graft donor site scar and left ankle 
shell fragment wound scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  An October 1999 rating decision 
granted a 10 percent rating for adherent, tender and painful 
anterior left ankle shell fragment wound scars under 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Since the veteran filed his claim for increased ratings there 
have been a number of changes in the criteria for rating skin 
diseases under 38 C.F.R. § 4.118, including scars.  Cf. 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2001) with 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2004).  The 
new rating criteria for rating scars became effective 
August 30, 2002.  Id.

A May 2003 supplemental statement of the case notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-
August 30, 2002, time period and the new rating criteria for 
rating scars to the term beginning on August 30, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Scars-Prior to August 30, 2002

As to the left hip graft donor site scar, the veteran would 
only be entitled to a compensable rating during this time if 
it was poorly nourished with repeated ulceration; if it was 
tender and painful on objective demonstration; or if it 
produced limitation of function of the left thigh.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 to 7805 (2001).  

Under 38 C.F.R. § 4.71a, the veteran is only entitled to a 
compensable rating based on limitation of motion, if the scar 
caused left thigh extension to be limited to 5 degrees, 
flexion to be limited to 45 degrees, or toe-out to be no more 
than 15 degrees.  See Diagnostic Codes 5251, 5252, and 5253.

With the above criteria in mind, at no time during the 
pendency of the appeal do available medical records show 
complaints or treatment related to the left hip graft donor 
site scar.  While October and November 1991 correctional 
facility medical records showed the veteran's complaints and 
treatment for left thigh pain, swelling, and/or redness, 
these records did not report that the pain was caused by the 
left hip scar.  Indeed, the October 1991 treatment record 
reported that the thigh had good range of motion and the 
record is otherwise negative for complaints, diagnoses, or 
treatment related to limitation of motion of the left hip or 
thigh due to the scar.

Accordingly, because the record does not show that the left 
hip graft donor site scar was poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
caused any limitation of motion of the left thigh, the 
veteran does not meet the criteria for a compensable rating 
under 38 C.F.R. § 4.118.  Hence, the benefit sought on appeal 
is denied.

As to the veteran's left ankle shell fragment wound scar is 
already evaluated as 10 percent disabling, he would be 
entitled to a 20 percent rating only if the scars caused 
ankylosis of the left ankle with planar flexion less than 30 
degrees, a marked limitation of motion of the ankle, or 
ankylosis of the subastragalar or tarsal joint in a poor 
weight bearing position.  38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5270, 5271, 5272, 7805.

With the above criteria in mind, the Board notes that 
available medical records showed repeated complaints and/or 
treatment for left ankle pain as well as decreased sensation 
and swelling.  The veteran's diagnoses included status post 
gunshot wound, a neuroma, and degenerative joint disease.  
They also show the veteran underwent six left ankle surgeries 
between February 1970 and September 1988.  The surgeries 
included nerve implantation and scar reconstruction 
surgeries.  However, the records are negative for clinical 
finds that the left ankle had a marked limitation of motion 
or was ankylosed secondary to the shell fragment wound scar.  

In relevant part, the February 1999 examiner reported 90 
degrees of left ankle dorsiflexion, 134 degrees of plantar 
flexion, 68 degrees of inversion, and 28 degrees of eversion.  
It was opined, in part, that, while the veteran had "scar 
tissue restricting his left ankle range of motion," he 
nonetheless had normal left ankle biomechanics.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Therefore, because the 
veteran's claims files do not contain a diagnosis of 
ankylosis of the left ankle, the Board may not rate his 
service-connected disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Moreover, because the veteran 
had 90 degrees of dorsiflexion and 134 degrees of plantar 
flexion at the February 1999 examination, the Board finds 
that the veteran's loss of left ankle motion because of the 
scar does not amount to "marked" limitation of motion.  
Accordingly, he does not meet the criteria for an increased 
rating under 38 C.F.R. § 4.118.  Hence, the benefit sought on 
appeal is denied.

Scars-Since August 30, 2002

As to the left hip graft donor site scar, the veteran is 
entitled to a compensable rating during this time if it is: 
deep, or causes limitation of motion, in an area or areas 
exceeding 6 square inches (39 square centimeters); if it is 
superficial and unstable; or superficial and painful on 
examination.  Alternatively, the scar may be rated based on 
the limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2004).  

A deep scar is one associated with underlying soft tissue 
damage.  Id.  An unstable scar is defined as one where, for 
any reason, has frequent loss of skin over the scar.  Id.  A 
superficial scar, is not one associated with underlying soft 
tissue damage.  Id.

As reported above, under 38 C.F.R. § 4.71a, the veteran would 
only be entitled to a compensable rating, based on limitation 
of motion, if the scar caused left thigh extension to be 
limited to 5 degrees, flexion to be limited to 45 degrees, or 
toe-out to be no more than 15 degrees.  See Diagnostic 
Codes 5251, 5252, and 5253.

With the above criteria in mind, the Board notes that the 
record does not include any medical records for this time 
period.  Moreover, as reported above, at no point during the 
pendency of the appeal did any medical records, including the 
February 1999 examination report, show complaints or 
treatment related to the left hip graft donor site scar.  

Accordingly, because the record does not show meet any of the 
criteria for an increased rating under 38 C.F.R. § 4.118, the 
benefit sought on appeal is denied.

As to the left ankle shell fragment wound scar, the veteran 
is entitled to a 20 percent rating during this time if: it is 
deep, or causes limitation of motion, in an area or areas 
exceeding 12 square inches (77 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2004).  
Alternatively, under 38 C.F.R. § 4.71a, the veteran would 
only be entitled to a 20 percent rating based on limitation 
of motion, if the scar caused ankylosis of the left ankle 
with planar flexion less than 30 degrees, marked limitation 
of motion of the ankle, or ankylosis of the subastragalar or 
tarsal joint in a poor weight bearing position.  See 
Diagnostic Codes 5270, 5271, and 5272.

With the above criteria in mind, the Board again notes that 
the record does not include any medical records for this time 
period.  The February 1999 examiner also reported that the 
veteran's left leg, including part of the shell fragment 
wound scar, was swollen and had a erythema area measuring 3 
inches by 2 inches in diameter.  The left foot was swollen.  
The wound scar was described as "L-shaped" on the anterior 
distal part of the left leg, with the long arm being 31/2 
inches long with some pigmentation and the short arm being 2 
inches long and 1 inch wide.  The short arm was opined to be 
"quite adherent to underlying tissue."  The scar tissue was 
very sensitive to touch with painful throbbing and tingling 
radiating down to the toes and foot.  There was decreased pin 
prick sensation in some areas of the scars as well as 
increased sensation in other areas of the scar.  Left ankle 
muscle strength was 4/5 during motion studies.  X-rays showed 
no evidence of acute injury, no significant degenerative 
changes, and well corticated fragments inferior to the distal 
fibula.  The examiner opined, in part, that the veteran had 

[s]evere painful dysesthesia secondary to 
peroneal nerve injury at the distal part 
of the left anterior leg secondary to a 
gunshot wound . . . with weakness in the 
left ankle [and] . . . some swelling in 
the left foot . . . [due to impaired 
[circulation].

Significantly, the Board once again finds that the claims 
file does not contain a diagnosis of ankylosis.  Hence, the 
Board may not rate his service-connected disability as 
ankylosis.  Johnston.  Moreover, because the record does not 
show that the left ankle shell fragment wound scar caused any 
significant limitation of motion of the left ankle, the Board 
finds that the veteran's impairment does not amount to 
"marked" limitation of motion.  The Board also finds that 
the left ankle shell fragment wound scars do not cover an 
area exceeding 12 square inches.  Accordingly, he does not 
meet the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.118.  Hence, the benefit sought on appeal is denied.

Conclusions

In reaching the above conclusions, the Board has not 
overlooked the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

However, given the February 1999 examiner's opinion that the 
veteran's left ankle pain was due to his separately service 
connected neurological dysfunction, the Board finds that to 
take this pain into account when considering whether pain 
caused additional limitation of motion of the left hip or 
ankle would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (2004).

In reaching the above conclusions, the Board has also not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their opinions as to the 
veteran's malaria being active or the severity of the scars, 
however, are not competent because laypersons without medical 
training and expertise are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above in rating the current severity of 
the veteran's service connected disabilities.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for malaria is denied.

A compensable rating for left hip graft donor site scar is 
denied.

A rating in excess of 10 percent for left ankle shell 
fragment wound scars is denied.


REMAND

As to entitlement to an increased rating for residuals of a 
shell fragment wound of the left ankle, the Board notes that 
an October 1999 rating decision rated the veteran's 
disability as a neurological problem under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8522.  However, a January 2004 
rating decision thereafter rated the veteran's disability as 
a muscle problem under 38 C.F.R. § 4.73, Diagnostic 
Code 5342.

Accordingly, since shell fragment wound injuries allow 
veterans, in appropriate circumstances, to receive separate 
disability ratings for scars, neurological impairment and 
muscle injury residuals, a remand is required to clarify 
whether the RO intended to grant a separate rating for muscle 
injury in its January 2004 rating decision or rerate the 
veteran's shell fragment wound injury as a muscle problem and 
sever service connection for the neurological impairment.  

If the RO intended to grant a separate rating for a muscle 
injury, in addition to the ratings already in effect for the 
scar and neurological problems, the veteran must be provided 
a supplemental statement of the case that includes notice of 
the old and new criteria for rating muscle injuries.  See 
38 C.F.R. §§ 19.29, 19.31 (2004).  If the RO intended to 
sever service connection for neurological impairment, despite 
in-service and post-service medical records showing 
neurological problems, the RO must follow the regulatory 
guidelines governing severance.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should issue a rating decision 
clarifying whether it intended to grant a 
separate rating for muscle disabilities 
caused by the veteran's service connected 
left ankle shell fragment wound in 
addition to the ratings already in effect 
for the scar and neurological problems.  
If the RO intended to grant a separate 
rating for muscle injury, the veteran 
must be provided a supplemental statement 
of the case that includes notice of the 
old and new criteria for rating muscle 
injuries.  If the RO intended to sever 
service connection for neurological 
impairment, it must follow the regulatory 
guidelines governing severance.  

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, following any other 
appropriate development, the RO must 
prepare a new rating decision and 
readjudicate the issue on appeal.  If any 
of the benefits sought on appeal remain 
denied, he and his representative should 
be provided a supplemental statement of 
the case, applicable laws and regulations 
both old and new, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


